Title: To James Madison from William Duane, 13 September 1808
From: Duane, William
To: Madison, James



Sir,
Phila. Sepr. 13, 1808

Mr. Robert Armstrong, a native of Ireland who has come to the U States to obtain a will, on which there is much property depending at law, is desirous of obtaining permission to proceed by the Vessel now under dispatch, meaning to await the vessels departure for England, and thence to proceed to his destination in Ireland; the Will and all the papers relative thereto I have seen and am satisfied of their correctness & authenticity; and the citizens who subscribe their names to his letter I know to be men of strict probity and fidelity to the U States.
Those citizens have requesstd me to forward this application, supposing that my assurance of the facts here stated would meet more attention than the certificates of persons who are not so well Known, Sir 
material missing
reason it is, and from the natural disposition to oblige a Stranger.  I have enclosed his letter, and will be thankful to have the answer whatever it may be directed under cover to me.  I am Sir, with great respect Your obedt. Sert.

Wm. Duane

